DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 16-26 in the reply filed on 07/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindee et al. (US 2012/0058213) hereinafter Lindee in view of Azzar et al. (US 2006/0013917) hereinafter Azzar.
Regarding claim 16, Lindee teaches:
A moulding installation for moulding food products from a pumpable foodstuff mass, which installation which comprises:
a frame (Fig 24a, 24b; [0210]);
a mould drum having an outer circumferential drum surface and a longitudinal drum rotation axis (mold cylinder 300), the mould drum being rotatably supported by the frame to revolve about the drum rotation axis (Fig 24a, 24b), wherein said outer circumferential drum surface comprises multiple mould cavities, each mould cavity having a fill opening for introduction of foodstuff mass into the mould cavity (mold shapes 410; [0165]);
a mould drum drive coupled to the mould drum to drive the mould drum in a rotation direction (motor 500);
a mass feed member arranged at a fill position relative to the outer circumferential drum surface, said mass feed member having a chamber with an inlet for foodstuff mass to introduce said foodstuff mass into the chamber and with a mouth facing the drum surface, said mass feed member being adapted to transfer foodstuff mass into passing mould cavities of the revolving mould drum when the fill opening of a mould cavity is in communication with the mouth at said fill position, said foodstuff mass forming a food product in said mould cavity ([0134, 0145]);
a foodstuff mass feed and pressurization system adapted to feed foodstuff mass into the chamber of the mass feed member and via said mouth into said mould cavities ([0134-0144]);
a pressurized air food product ejection system (knockout mechanism 1200), wherein the mould drum has air ducts that extend to said cavities and wherein at least a portion of the surface delimiting a mould cavity is air permeable (Fig 35d: air pressure regions 1210; [0165]), wherein each of said air ducts is adapted to transport pressurized air to one or more of said mould cavities so that said air passes through said air permeable mould cavity surface portion, and wherein said pressurized air food product ejection system further comprises a pressurized air source that is operable to feed pressurized air at a regulated ejection air pressure thereof to one or more of said air ducts associated with one or more mould cavities in a product release position thereof so as to facilitate and/or cause ejection of the moulded food product from said one or more mould cavities at said product release position ([0227-0236]); and
a controller which is linked to said foodstuff mass feed and pressurization system and is adapted to input at least one target parameter related to the filling of the mould cavities with said foodstuff mass via said mouth of the mass feed member (Fig 52; [0134-0144]), said at least one target parameter being one or more of:
a target fill pressure for the foodstuff mass in the chamber of the mass feed member and/or in the mould cavity to be caused by said foodstuff mass feed and pressurization system ([0134-0144]); and/or
a target volumetric flow rate for the foodstuff mass into the chamber of the mass feed member and/or into the mould cavity to be caused by said foodstuff mass feed and pressurization system; and/or
a target rotational speed of the mould drum.
Lindee does not teach wherein the controller is adapted to automatically set said ejection air pressure by said pressurized air source on the basis of the inputted target parameter.
In the same field of endeavor regarding food molding, Azzar teaches a controller that controls air valve to eject molded food material from a  mold cavity for the motivation of efficiently outputting portioned food at a high rate (PLC 702, air valve 310a; [0047, 0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller and knockout system as taught by Lindee to control the knockout system as taught by Azzar in order to efficiently output portioned food at a high rate.
Lindee in view of Azzar does not explicitly recite wherein the controller is adapted to automatically set said ejection air pressure by said pressurized air source on the basis of the inputted target parameter.
However, Lindee in view of Azzar teaches a controller that is capable of controlling the foodstuff mass feed and pressurization system and the pressurized air source.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 17, Lindee in view of Azzar teaches the installation of claim 16.
Lindee further teaches wherein the controller comprises a memory ([0144]).
Lindee in view of Azzar does not explicitly recite a memory wherein a list of selectable foodstuff masses is stored, and wherein the controller is adapted to input a selection of a foodstuff mass from said list of selectable foodstuff masses, and wherein the controller has a memory wherein predetermined combinations are stored of on the one hand at least each selectable foodstuff mass and said target parameter and on the other hand said automatically set ejection air pressure.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 18, Lindee in view of Azzar teaches the installation of claim 16.
Lindee further teaches wherein the controller comprises a memory ([0144]).
Lindee in view of Azzar does not explicitly recite a memory wherein a list of selectable mould drums is stored, and wherein the controller is adapted to input a selection of a mould drum from said list of selectable mould drums, and wherein the controller has a memory wherein predetermined combinations are stored of on the one hand at least each selectable mould drum and said target parameter and on the other hand said automatically set ejection air pressure.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 19, Lindee in view of Azzar teaches the installation of claim 16.
Lindee further teaches wherein at least one mould drum is provided with at least a first air duct and second air duct, each extending to a corresponding first and second group of mould cavities of said mould drum respectively, and wherein said mould cavities of said first group differ from said second group ([0227-0236]).
Lindee in view of Azzar does not explicitly recite wherein said controller is adapted to automatically set a first group ejection air pressure for ejection of food products from said first group and a different second group ejection air pressure for ejection of food products from said second group by said pressurized air source on the basis of the inputted target parameter.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 20, Lindee in view of Azzar teaches the installation of claim 16.
Lindee further teaches wherein the controller comprises a memory ([0144]).
Lindee in view of Azzar does not explicitly recite a memory wherein a list of selectable foodstuff masses and list of selectable mould drums is stored, and wherein the controller is adapted to input a selection of a foodstuff mass from said list of selectable foodstuff masses and to input a selection of a mould drum from said list of selectable mould drums, and wherein the controller has a memory wherein predetermined combinations are stored of on the one hand at least each selectable foodstuff mass, each 
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 21, Lindee in view of Azzar teaches the installation of claim 16.
Lindee in view of Azzar does not explicitly recite wherein the controller comprises an operator ejection air pressure override allowing an operator to override an automatically set ejection air pressure.
However, Lindee teaches the controller comprises input devices ([0144]).
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 22, Lindee in view of Azzar teaches the installation of claim 16.
Lindee further teaches wherein said target parameter comprises or consists of said target fill pressure for the foodstuff mass in the chamber of the mass feed member and/or in the mould cavity to be caused by said foodstuff mass feed and pressurization system ([0134-0144]).
Lindee in view of Azzar does not explicitly recite wherein said automatically set ejection air pressure lies within 0.8 and 2 times the target fill pressure.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 23, Lindee in view of Azzar teaches the installation of claim 16.
Lindee in view of Azzar does not explicitly recite wherein said selectable target fill pressure lies between 6 and 15 bar, and wherein said pressurized air source is adapted and operable to feed pressurized air at a controllable ejection air pressure at least in the range extending from 4 to 18 bar.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 24, Lindee in view of Azzar teaches the installation of claim 16.
Lindee further teaches that a compressor can be the source of the air supply to the molding apparatus ([0224]).
Azzar further teaches an outlet provided with an air release valve adapted to cause release of a burst of air from said air storage tank into an air duct in the mould drum associated with cavities at said food product release position ([0041]).
Lindee in view of Azzar does not teach wherein the pressurized air source comprises at least one pressurized air storage tank having an inlet connected to said air compressor by means of an air pressure regulator.
Lindee further teaches using a pressure regulator to control the flow of pressure fluid to a pressure chamber for the motivation of regulating delivery of gas to the pressure chamber ([0139]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pressurized air source as taught by Lindee in view of Azzar with the air regulator as taught by Lindee in order to regulate delivery of gas to the pressure chamber.
Regarding claim 25, Lindee in view of Azzar teaches the installation of claim 16.
Lindee further teaches wherein the air permeable portion of the surface delimiting a mould cavity is of porous material ([0024]).
Regarding claim 26, Lindee in view of Azzar teaches the installation of claim 16.
Azzar further teaches wherein the controller is a computerized controller which is programmed to automatically set said ejection air pressure ([0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743